

Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is entered into as of June 26, 2014
(the “Effective Date”), by and between Caesars Entertainment Operating Company,
with offices at One Caesars Palace Drive, Las Vegas, Nevada (together with its
successors and assigns, the “Company”) and John Payne (“Executive”).
1.Term of Employment. The Company hereby agrees to employ Executive under this
Agreement, and Executive hereby accepts such employment, for the Term of
Employment. The Term of Employment shall commence as of the Effective Date and
shall end on the fourth (4th) anniversary of the Effective Date unless
terminated earlier by either party in accordance with Section 7 of this
Agreement; provided that, on the fourth anniversary of the Effective Date and
each anniversary of the Effective Date thereafter, the employment period shall
be extended by one year unless, at least six (6) months prior to such
anniversary, the Company or Employee delivers a written notice (a “Notice of
Non-Renewal”) to the other party that the employment period shall not be so
extended (the Initial Term as from time to time extended or renewed, the “Term
of Employment”).
2.    Position, Duties, and Responsibilities.
(a)    During the Term of Employment, Executive shall serve as the Chief
Executive Officer of the Company, reporting to the Board of Directors of the
Company (the “Board”) or such other party designated by the Board, and shall
perform such lawful duties as are specified from time to time by the Company.
(b)    During the Term of Employment, Executive shall perform Executive’s duties
faithfully and to the best of Executive’s abilities and shall devote all of
Executive’s business time and attention, on a full time basis (except as
otherwise expressly permitted herein), to the business and affairs of the
Company and shall use Executive’s best efforts to advance the best interests of
the Company and shall comply with all of the policies of the Company, including,
without limitation, such policies with respect to legal compliance, conflicts of
interest, confidentiality, insider trading, code of conduct and business ethics,
and other employment-related policies as are from time to time in effect
(collectively, and as amended or modified from time to time by the Company, the
“Policies”).
(c)    During the Term of Employment, Executive hereby agrees that Executive’s
services will be rendered exclusively to the Company, and Executive shall not,
except as set forth on Exhibit A attached hereto, directly or indirectly, render
services to, or otherwise act in a business or professional capacity on behalf
of or for the benefit of, any other Person (as defined below), whether as an
employee, advisor, member of a board or similar governing body, sole proprietor,
independent contractor, agent, consultant, volunteer, intern, representative, or
otherwise, whether or not compensated. With respect to the positions listed on
Exhibit A attached hereto, Executive may engage in such activities so long as
such activities do not interfere with the proper performance of Executive’s
duties and responsibilities hereunder and/or otherwise conflict with any of the
Policies of the Company or otherwise violate the terms of this Agreement. During
the Term of Employment,














--------------------------------------------------------------------------------



Executive further agrees that Executive shall not seek, solicit, or otherwise
look for employment (whether as an employee, consultant, or otherwise) with any
other Person (as defined below).
(d)    Executive’s services hereunder shall be performed by Executive in the
Company’s offices located in New Orleans, Louisiana, or such other location as
serves as Executive’s primary office; provided, that, Executive may be required
to travel for business purposes during the Term of Employment.
(e)    Upon expiration of the Term of Employment, the delivery of a Notice of
Non-Renewal or the termination of Executive’s employment for any reason, upon
the request of the Board or its designee, Executive shall be deemed to have
resigned, in writing, from any positions Executive then holds with the Company
and any of its Subsidiaries and Affiliates, including membership on any Company,
Subsidiary or Affiliate boards unless otherwise determined by the Company. For
purposes of this Agreement, (i) an “Affiliate” of the Company or any other
Person (as defined below) shall mean a Person that directly or indirectly
controls, is controlled by, or is under common control with, the Person
specified; (ii) a “Subsidiary” of any Person shall mean any Person of which such
Person owns, directly or indirectly, more than half of the equity ownership
interests (measured either by value or by ability to elect or control the board
of directors or other governing body); and (iii) a “Person” or “person” means
any individual, partnership, limited partnership, corporation, limited liability
company, trust, estate, cooperative, association, organization, proprietorship,
firm, joint venture, joint stock company, syndicate, company, committee,
government or governmental subdivision or agency, or other entity, in each case,
whether or not for profit.
3.    Base Salary. During the Term of Employment, the Company shall pay
Executive an annualized base salary of $1,200,000, minus applicable deductions
and withholdings (“Base Salary”), payable in accordance with the regular payroll
practices applicable to executives of the Company. During the Term of
Employment, the Base Salary shall be subject to annual review by the Company, in
its sole discretion; for possible increase and any such increased Base Salary
shall constitute “Base Salary” for purposes of this Agreement. Executive shall
not be entitled to receive any additional consideration for service during the
Term of Employment as a member of the Board or the board of any of the Company’s
Subsidiaries or Affiliates.
4.    Bonus/Long Term Incentive Awards. Executive shall participate in the
Company’s annual incentive bonus program(s) applicable to Executive’s position
(the “AIP”) and be eligible to receive a bonus (the “Bonus”) based upon the
achievement of performance objectives as determined by the Board. The Bonus, if
any, shall be paid in accordance with the terms of the AIP; provided, that, the
Bonus shall not be considered earned for any purpose unless Executive is still
employed by the Company on (and has not given or received a Notice of
Termination (as defined below) prior to) the payment date.
In addition, during the Term of Employment, Executive shall be entitled to
certain long-term-incentive (“LTI”) stock grants of CEOC shares, as follows:

2





--------------------------------------------------------------------------------



(a)    Within ninety (90 days) after commencement of the Term of Employment,
Executive will be granted CEOC shares with a total value of $400,000 (four
hundred thousand dollars), which will vest immediately upon the grant of the
shares;
(b)    Within ninety (90 days) after commencement of the Term of Employment,
Executive will be granted a second grant of CEOC shares with a total value of
$400,000 (four hundred thousand dollars), which will vest as follows:
twenty-five percent (25%) of the total LTI grant will vest on the first
anniversary of the grant; fifty percent (50%) of the total LTI grant will vest
on the second anniversary of the grant; seventy-five percent (75%) of the total
LTI grant will vest on the third anniversary of the grant; and 100 percent
(100%) of the total LTI grant will vest on the fourth anniversary of the grant
(c)    On or around April 15, 2015, Executive shall receive a third LTI grant of
CEOC shares with a total value of $800,000 (eight hundred thousand dollars),
which shall vest on each anniversary thereof as set forth in paragraph 4(b)
above.
(d)    If, on the date 30 days prior to the grant set forth in paragraph 4(c)
above, CEOC shares are non-performing, Executive shall, in lieu of a grant or
grants of LTI shares, receive instead cash payments in $50,000 (fifty thousand
dollar) increments on a quarterly basis over 8 (eight) quarters, up to a total
of $400,000, conditioned upon Executive’s active employment with the Company at
the time of each grant and at the time of each scheduled cash payment.
(e)    The equity value of CEOC shares is estimated at the time of each grant
and the Company makes no guarantee or commitment of future value.
(f)    Executive’s entitlement to additional LTI grants will be solely at the
discretion of the Company.
(g)    Executive understands that the LTI grants and bonus and cash payments set
forth above are subject to income and other tax liabilities.
5.    Claw-Back. Notwithstanding any provision in this Agreement to the
contrary, amounts payable hereunder shall be subject to claw-back or
disgorgement, to the extent applicable, under (A) the Policies or any claw-back
policy adopted by the Company, (B) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, as amended, and rules, regulations, and binding,
published guidance thereunder, which legislation provides for the clawback and
recovery of incentive compensation in the event of certain financial statement
restatements and (C) the Sarbanes–Oxley Act of 2002. If pursuant to Section 10D
of the Securities Exchange Act of 1934, as amended (the “Act”), the Company (or
any of its Subsidiaries or Affiliates) would not be eligible for continued
listing, if applicable, under Section 10D(a) of the Act if it (or they) did not
adopt policies consistent with Section 10D(b) of the Act, then, in accordance
with those policies that are so required, any incentive-based compensation
payable to Executive under this Agreement or otherwise shall be subject to
claw-back in the circumstances, to the extent, and in the manner, required by
Section 10D(b)(2) of the Act, as interpreted by rules of the Securities Exchange
Commission. Nothing in

3





--------------------------------------------------------------------------------



this provision is intended to supersede any existing or future claw-back
provision adopted or amended by the company, including, but not limited to the
provision set forth in the Company’s Omnibus Incentive Plan.
6.    Other Benefits.
(a)    Employee Benefits. During the Term of Employment, Executive shall be
entitled to participate in such employee benefit plans and insurance programs
made available generally to employees of the Company, or which it may adopt from
time to time, for its employees, in accordance with the eligibility requirements
for participation therein. Nothing herein shall be construed as a limitation on
the ability of the Company to adopt, amend, or terminate any such plans,
policies, or programs.
(b)    Vacations. During the Term of Employment, Executive shall be entitled to
paid vacation in accordance with the normal vacation policies of the Company, as
applicable to employees at Executive's level.
(c)    Reimbursement of Business and Other Expenses. During the Term of
Employment, Executive is authorized to incur reasonable expenses in carrying out
Executive’s duties and responsibilities under this Agreement, and the Company
shall promptly reimburse Executive for all such expenses, subject to
documentation and subject to the policies of the Company relating to expense
reimbursement.
(d)    D&O Insurance. During the Term of Employment, the Company shall provide
Executive with Director’s and Officer’s indemnification insurance coverage in
accordance with the terms of the Company’s policies as in effect from time to
time, which policies may be subject to change during the Term of Employment.
(e)    Lifetime Medical Insurance Coverage. If (a) Executive reaches the age of
fifty (50) and, when added to his number of years of continuous service with the
Company, including any period of salary continuation, the sum of his age and
years of service equals or exceeds sixty-five (65), and at any time after the
occurrence of both events Executive’s employment is terminated by the Company
without Cause, by Executive for Good Reason or due to the Company’s delivery to
Executive of a Notice of Non-Renewal, or is terminated by reason of Disability
as set forth in this Agreement; or (b) Executive reaches the age of fifty-five
(55) and has attained ten (10) years of continuous service with the Company,
including any period of salary continuation, and at any time after the
occurrence of both events Executive’s employment is terminated by the Company
without Cause, by Executive for Good Reason or due to the Company’s delivery to
Executive of a Notice of Non-Renewal, or is terminated by reason of Disability
as set forth in this Agreement, Executive and his then-eligible dependents shall
be entitled to participate in the Company’s group health insurance plan, as
amended from time to time by the Company, after Executive’s Separation Date or
the end of the Salary Continuation Period, as applicable, for the remainder of
Executive’s life (“Life Coverage Period”). During the Life Coverage Period,
Executive shall pay twenty percent

4





--------------------------------------------------------------------------------



(20%) of the then-applicable premium for current employees (revised annual) on
an after-tax basis each quarter, and the Company shall pay eighty percent (80%)
of said premium on an after-tax basis, which contribution will be imputed income
to Executive to the extent required by the applicable tax code(s). As soon after
the Separation Date as Executive becomes eligible for Medicare coverage, the
Company’s group health insurance plan shall become secondary to Medicare. For
the avoidance of doubt, the amount of health insurance benefits paid on behalf
of Executive under this Section 6€ shall be subject to the provisions of Section
16(g) herein.
If Executive engages in any of the activities described in Section 10 below, or
accepts employment with a Competitive Business, as defined below, during the
Life Coverage Period, the entitlement of Executive and his then-eligible
dependents participate in the Company’s group health insurance plan shall
terminate automatically, without any further action or notice required by either
party, subject to applicable COBRA rights. If Executive accepts employment with
an employer that is not a Competitive Business, as defined below, during the
Life Coverage Period, the Company’s group health insurance plan shall become
secondary to any primary health insurance plan or other coverage made available
to Executive by the employer.
7.    Termination of Employment. Executive’s employment hereunder may be
terminated prior to the end of the Term of Employment under the following
circumstances, and any such termination shall not be, nor be deemed to be, a
breach of this Agreement:
(a)    Death. Executive’s employment hereunder shall terminate upon Executive’s
death.
(b)    Disability. The Company shall have the right to terminate Executive’s
employment hereunder for Disability (as defined below). “Disability” shall mean
Executive’s inability to perform Executive’s duties hereunder on a full-time
basis for a period of ninety (90) days during any three hundred sixty-five (365)
day period, as a result of physical or mental incapacity as determined by a
medical doctor reasonably selected in good faith by the Company. Any action
taken pursuant to this Section 7(b) shall be in accordance with the Americans
with Disabilities Act.
(c)    For Cause. The Company shall have the right to terminate Executive’s
employment for Cause. Upon the reasonable belief by the Company that Executive
has committed an act (or has failed to act in a manner) which constitutes Cause,
the Company may immediately suspend Executive from Executive’s duties herein and
bar Executive from its premises during the Company’s investigation of such acts
(or failures to act) and any such suspension shall not be deemed to be a breach
of this Agreement by the Company and/or otherwise provide Executive a right to
terminate Executive’s employment for Good Reason (the “Investigation Period”);
provided, however, that the Company shall have the right to terminate
Executive’s employment for Cause immediately and nothing in this Agreement shall
require the Company to provide an Investigation Period or otherwise provide
advance notice of termination for Cause. For purposes of this Agreement, “Cause”
shall mean (i) Executive’s commission of or guilty plea or plea of no contest to
a felony or a misdemeanor (or its equivalent under applicable law), (ii) conduct
by Executive that constitutes fraud or embezzlement, or any acts of dishonesty
in relation to Executive’s duties with the Company, (iii) Executive’s
negligence, bad faith, or misconduct which causes either reputational or
economic harm

5





--------------------------------------------------------------------------------



to the Company or its Subsidiaries or its Affiliates as determined by the
Company in its sole discretion, (iv) Executive’s refusal or failure to perform
Executive’s duties hereunder as determined by the Company in its sole
discretion, (v) Executive’s refusal or failure to perform any reasonable
directive of the Company, (vi) Executive’s knowing misrepresentation of any
material fact that the Company reasonably requests, (vii) Executive being found
unsuitable for, or having been denied, a gaming license, or having such license
revoked by a gaming regulatory authority in any jurisdiction in which the
Company, Caesars Entertainment Corporation, or any of their respective
Subsidiaries or Affiliates conducts operations, (viii) Executive’s violation, as
determined by the Company, of any securities or employment laws or regulations,
or (ix) Executive’s breach of Executive’s obligations under this Agreement or
violation of the Policies as determined by the Company in its sole discretion.
(d)    Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause, at any time and for any reason or no reason,
by providing Executive with a Notice of Termination.
(e)    By Executive. Executive shall have the right to terminate Executive’s
employment hereunder without Good Reason (as defined below) by providing the
Company with a Notice of Termination at least thirty (30) days prior to such
termination. Executive also shall have the right to terminate Executive’s
employment hereunder with Good Reason as set forth herein. For purposes of this
Agreement, Executive shall have “Good Reason” to terminate Executive’s
employment if, (i) within thirty (30) days after Executive knows (or has reason
to know) of the occurrence of any of the following events, Executive provides
written notice to the Company requesting that it cure such events, (ii) the
Company fails to cure, if curable, such events within sixty (60) days following
such notice, and, (iii) within ten (10) days after the expiration of such cure
period, Executive provides the Company with a Notice of Termination: (A) a
material reduction in Executive’s Base Salary other than a reduction that
applies to a similarly situated class of employees of the Company or its
Subsidiaries or Affiliates; (B) a material diminution in Executive’s duties or
responsibilities for a period of more than forty-five (45) days (not including
any Investigation Period); or (C) a material breach by the Company of any of its
material obligations to the Executive under this Agreement. Furthermore,
Executive shall have Good Reason to terminate Executive’s employment with the
Company in the event the Company fails to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement, as contemplated in
Section 11 hereof.
(f)    Due to Expiration of the Term of Employment. The Term of Employment shall
terminate upon the expiration of the then current Term of Employment in the
event that either Party delivers a Notice of Non-Renewal to the other Party in
accordance with Section 1 of this Agreement.
8.    Termination Procedure.
(a)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Term of Employment (other than termination
pursuant to Section 7(a)), including a Notice of Non-Renewal pursuant to Section
1, shall be communicated by written Notice of Termination in accordance with
Section 15 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this

6





--------------------------------------------------------------------------------



Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
(b)    Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death,
(ii) if Executive’s employment is terminated pursuant to Section 7(b), fifteen
(15) days after Notice of Termination is delivered to Executive, (iii) if
Executive’s employment is terminated by a Notice of Non-Renewal pursuant to
Section 1, the last day of the then current Term of Employment (which shall be
at least sixty (60) days after such Notice of Non-Renewal is delivered); and
(iv) if Executive’s employment is terminated for any other reason, the date on
which a Notice of Termination is given or any later date set forth in such
notice (but within ninety (90) days after the giving of such notice); provided,
however, that the notice period for a termination by Executive without Good
Reason shall be at least thirty (30) days after the giving of such Notice of
Termination.
9.    Compensation Upon Termination. In the event Executive’s employment
terminates prior to the expiration of the Term of Employment, the Company shall
provide Executive with the payments and benefits set forth below. The payments
described herein shall be in lieu of any other severance or termination benefits
that Executive may otherwise have been eligible to receive under any severance
policy, plan, or program maintained by the Company or its Subsidiaries or
Affiliates or as otherwise mandated by law. To the extent that the Company
and/or its Subsidiaries or Affiliates are required to pay Executive severance or
termination pay under any such severance policy, plan, program, or applicable
law, the amounts payable hereunder shall be reduced, but not below zero, on a
dollar for dollar basis.
(a)    Termination for Cause or Without Good Reason. If Executive’s employment
is terminated by the Company for Cause or by Executive without Good Reason:
(i)    within ten (10) business days following such termination, the Company
shall pay to Executive any unpaid Base Salary earned through the Date of
Termination;
(ii)    within thirty (30) days following such termination, the Company shall
reimburse Executive pursuant to Section 6(c) for reasonable expenses incurred
but not paid prior to such termination of employment; and
(iii)    the Company shall provide to Executive other or additional benefits (if
any), in accordance with the then-applicable terms of any then-applicable plan,
program, agreement or other arrangement of any of the Company, or of any of its
Subsidiaries or Affiliates, in which Executive participates (the rights
described in sub-clauses (i), (ii), and (iii) are collectively referred to as
the “Accrued Obligations”). Thereafter, the Company shall have no further
obligation under this Agreement or otherwise to Executive or Executive’s legal
representatives or estate except as required by any applicable law.

7





--------------------------------------------------------------------------------



(b)    Death. If Executive’s employment is terminated due to Executive’s death
during the Term of Employment, Executive or Executive’s beneficiary, legal
representative, or estate shall receive the Accrued Obligations. Thereafter, the
Company shall have no further obligation under this Agreement to Executive or
Executive’s beneficiaries, legal representatives or estate except as otherwise
required by applicable law.
(c)    Termination Without Cause, For Good Reason, or upon Expiration of the
Term of Employment Due to Company’s Issuance of a Notice of Non-Renewal, or for
Disability. In the event that Executive’s employment under this Agreement is
terminated by the Company without Cause under Section 7(d) of this Agreement, by
Executive with Good Reason under Section 7(e) of this Agreement, upon expiration
of the Term of Employment due to Company’s issuance of a Notice of Non-Renewal
pursuant to Section 7(f) of this Agreement, or for Disability during the Term of
Employment, the Company shall pay or provide to Executive the Accrued
Obligations and, subject to Executive’s signing a separation agreement and
release in the form attached hereto as Exhibit B (with such changes as may be
necessary due to applicable law) (the “Release”) within twenty-one (21) days or
forty-five (45) days, whichever period is applicable under the ADEA (as defined
in Exhibit B) following the Date of Termination, and not revoking the Release
within seven (7) days of signing it, except if the Severance Period is reduced
to less than twenty-four (24) months as stated in Section 10(c)(i) of thie
Agreement, the Company shall pay to Executive a severance amount equal to
Executive’s monthly rate of Base Salary (i.e., 1/12 of Executive’s annual rate
of Base Salary) for each of twenty-four (24) months (the “Severance Period”)
commencing on the sixtieth (60th) day following the Date of Termination, in
accordance with the Company’s regular payroll practices; provided, that, the
Company may cease making the payments under this Section 9(c) (in addition to
asserting any other rights it may have in law of equity) (i) if Executive is in
breach of any of Executive’s obligations under Section 10 of this Agreement and
Executive has failed to cure such breach, if curable, within ten (10) days
following the Company’s notice to Executive of such breach; or (2) if Executive
is in breach of any of the terms of the Release. If applicable, Employee will be
entitled to receive the benefits set forth on Exhibit C hereto during the
Severance Period.
(d)    Offset. In the event of any termination of Executive’s employment under
this Agreement, the Company is specifically authorized to offset against amounts
due to Executive under this Agreement or otherwise on account of any claim that
any of the Company or any of its Subsidiaries or Affiliates may have against
Executive.
(e)    Executive Options and Option Shares. Option and Option Shares, if any,
will be treated in accordance with the terms of the plan pursuant to which the
Options and Option Shares were awarded.
10.    Restrictive Covenants and Confidentiality.
(a)    Acknowledgments. Executive acknowledges that: (i) as a result of
Executive’s employment by the Company, Executive has obtained and will obtain
Confidential Information (as

8





--------------------------------------------------------------------------------



defined below); (ii) the Confidential Information has been developed and created
by the Company and its Subsidiaries and Affiliates at substantial expense and
the Confidential Information constitutes valuable proprietary assets of the
Company; (iii) the Company and its Subsidiaries and Affiliates will suffer
substantial damage and irreparable harm which will be difficult to compute if,
during the Term of Employment or thereafter, Executive should engage in or
assist a Competitive Business (as defined herein) in violation of the provisions
of this Agreement; (iv) the nature of the Company’s and its Subsidiaries’ and
Affiliates’ business is such that it can be conducted anywhere in the world and
is not limited to a geographic scope or region; (v) the Company and its
Subsidiaries and Affiliates will suffer substantial damage which will be
difficult to compute if, during the Term of Employment or thereafter, Executive
should solicit or interfere with the Company’s or its Subsidiaries’ or
Affiliates’ employees, clients, or customers or should divulge Confidential
Information relating to the business of the Company or its Subsidiaries or
Affiliates; (vi) the provisions of this Agreement are reasonable and necessary
for the protection of the business of the Company and its Subsidiaries and
Affiliates; (vii) the Company would not have hired or continued to employ
Executive or grant the benefits contemplated under this Agreement unless
Executive agreed to be bound by the terms hereof; and (viii) the provisions of
this Agreement will not preclude Executive from other gainful employment
following Executive’s termination from the Company. “Competitive Business” as
used in this Agreement shall mean any business which competes, directly or
indirectly, with the Company’s or its Subsidiaries’ or Affiliates’ business of
operating, managing, or providing goods or services to casinos, casino/resorts,
casino/hotels, internet gaming, other gaming venture or entity, or any other
material business line(s) engaged in by the Company of any of its Subsidiaries
or Affiliates as of the Date of Termination. “Confidential Information” as used
in this Agreement shall mean any and all confidential and/or proprietary
knowledge, data, or information of the Company or any Subsidiary or Affiliate,
including, without limitation, any: (A) food and beverage procedures, recipes,
finances, financial management systems, player identification systems (Total
Rewards), pricing systems, organizational charts, salary and benefit programs,
or training programs, (B) trade secrets, drawings, inventions, methodologies,
mask works, ideas, processes, formulas, source or object codes, data, programs,
software source documents, data, film, audio and digital recordings, works of
authorship, know-how, improvements, discoveries, developments, designs or
techniques, intellectual property or other work product of the Company or any
Affiliate, whether or not patentable or registrable under trademark, copyright,
patent, or similar laws; (C) information regarding plans for research,
development, new service offerings and/or products, marketing, advertising, and
selling, distribution, business plans, business forecasts, budgets, and
unpublished financial statements, licenses, prices, costs, suppliers, customers,
or distribution arrangements; (D) non-public information regarding and collected
from employees, suppliers, customers, clients, suppliers, vendors, agents,
and/or independent contractors of the Company or any Subsidiary or Affiliate;
(E) concepts and ideas relating to the development and distribution of content
in any medium or to the current, future, or proposed business opportunities,
products or services of the Company or any Subsidiary or Affiliate; or (F) any
other information, data, or the like that is designated as confidential or
treated as confidential by the Company or any of its Subsidiaries or Affiliates.
(b)    Confidentiality. In consideration of the compensation and other items of
benefit provided for in this Agreement, Executive agrees not to, at any time,
either during the Term of Employment or thereafter, divulge, post, use, publish,
or in any other manner reveal, directly or indirectly, to any person, firm,
corporation or any other form of business organization or arrangement

9





--------------------------------------------------------------------------------



and keep in the strictest confidence any Confidential Information, except (i) as
may be necessary to the performance of Executive’s duties hereunder, (ii) with
the express written consent of the Company’s CEO or General Counsel, (iii) to
the extent that any such information is in or becomes in the public domain other
than as a result of Executive’s breach of any of obligations hereunder, or (iv)
where required to be disclosed by court order, subpoena or other government
process and in such event, provided that Executive notifies the Company in
writing in accordance with Section 14 below within three (3) days of receiving
such order, subpoena, or process, cooperates with the Company in seeking an
appropriate protective order and in attempting to keep such information
confidential to the maximum extent possible. Executive agrees to promptly
deliver to the Company the originals and all copies, in whatever medium, of all
such Confidential Information in Executive’s possession, custody or control.
(c)    Non-Compete. In consideration of the compensation and other items of
benefit provided for in this Agreement, except as expressly stated in this
sub-paragraph, Executive covenants and agrees that during the Term of Employment
and for a period of twenty-four (24) months following the Date of Termination of
Executive’s employment for any reason, or from the entry by a court of competent
jurisdiction of a judgment enforcing this Section, whichever of the foregoing is
last to occur (the “Restricted Period”), Executive will not, for Executive, or
in conjunction with any other Person (whether as a shareholder, partner, member,
principal, agent, lender, director, officer, manager, trustee, representative,
employee, intern, volunteer, consultant, or in another capacity), directly or
indirectly, be employed by, provide services to, or in any way be connected,
associated, or have any ownership or other interest in, or give advice or
consultation to, any Competitive Business.
(i)    After a period of at least twelve (12) months has elapsed following the
Date of Termination of Executive’s employment for any reason, Executive will not
be prohibited from working or performing services for a Competitive Business
provided that, prior to Executive accepting any offer of employment or otherwise
agreeing to perform services of any kind for a Competitive Business, Executive
has provided the Company with written Notice of his intention to do so. Such
written Notice shall identify the Competitive Business, briefly describe the
nature of the services Executive intends to perform for the Competitive
Business, and indicate the date Executive intends to begin performing services
for the Competitive Business. Provided Executive has complied with these Notice
obligations, the Restricted Period and the Severance Period during which
Executive is otherwise entitled to receive salary continuation payments and any
other benefits will terminate as of the date Executive begins performing
services for a Competitive Business. This Subsection does not permit termination
of the Restricted Period until at least twelve (12) months has passed following
Executive’s Date of Termination.

10





--------------------------------------------------------------------------------



(ii)    Notwithstanding anything herein to the contrary, this Section 10(c)
shall not prevent Executive from, at any time, acquiring securities representing
not more than 1% of the outstanding voting securities of any entity the
securities of which are traded on a national securities exchange or in the over
the counter market.
(d)    Non-Solicitation of Employees. In consideration of the compensation and
other items of benefit provided for in this Agreement, Executive covenants and
agrees that during the Term of Employment and for a period of twenty-four (24)
months following the Date of Termination of Executive’s employment for any
reason, or from the entry by a court of competent jurisdiction of a judgment
enforcing this Section, whichever of the foregoing is last to occur, Executive
shall not, without the prior written permission of the Company’s CEO or General
Counsel, directly or indirectly (i) solicit, employ, or retain, or have or
assist any other person or entity to solicit, employ, or retain, any person who
is (A) employed by or providing services to the Company or its Subsidiaries or
Affiliates, or (B) was employed by or providing services to the Company (in any
capacity) at the time of Executive’s termination of employment or at any time
within the six (6) months period before or after Executive’s termination of
employment, or (ii) encourage, assist, entice, request and/or directly or
indirectly cause any employee or consultant of the Company or its Subsidiaries
or Affiliates to breach or threaten to breach any terms of such employee’s or
consultant’s agreements with the Company or its Subsidiaries or Affiliates or to
terminate his or her employment with the Company or its Subsidiaries or
Affiliates.
(e)    Non-Solicitation of Clients and Customers. In consideration of the
compensation and other items of benefit provided for in this Agreement,
Executive covenants and agrees that during the Term of Employment and for a
period of twenty-four (24) months following the termination of Executive’s
employment for any reason, or from the entry by a court of competent
jurisdiction of a judgment or any appeal thereon, whichever of the foregoing is
last to occur, Executive will not, for Executive, or in conjunction with any
other Person (whether as a shareholder, partner, member, lender, principal,
agent, director, officer, manager, trustee, representative, employee, consultant
or in another capacity), directly or indirectly: (i) solicit, engage or accept
any business or services from any Person who, to Executive’s knowledge, was an
existing or prospective customer, client, supplier, or vendor of the Company or
its Subsidiaries or Affiliates at the time of, or at the time during the
twenty-four (24) months preceding, Executive’s termination of employment; or
(ii) request or cause any of the Company’s or its Subsidiaries’ or Affiliates’
clients, customers, suppliers, or vendors to cancel, terminate, reduce or
otherwise interfere with any business relationship with the Company or its
Subsidiaries or Affiliates.
(f)    Post-Employment Property. The Parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method, or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) that Executive, either solely or in
collaboration with others, has conceived, created, made, discovered, invented,
developed, perfected, or reduced to practice during the term of Executive’s
employment, whether or not during regular business hours or on the Company’s or
any Subsidiaries and Affiliates’ premises, shall be the sole and complete
property of the Company and/or its Subsidiaries and Affiliates. More

11





--------------------------------------------------------------------------------



particularly, and without limiting the foregoing, Executive agrees that all of
the foregoing and any (i) inventions (whether patentable or not, and without
regard to whether any patent therefor is ever sought); (ii) marks, names, or
logos (whether or not registrable as trade or service marks, and without regard
to whether registration therefor is ever sought); (iii) works of authorship
(without regard to whether any claim of copyright therein is ever registered);
and (iv) trade secrets, ideas, and concepts (subsections (i) - (iv)
collectively, “Intellectual Property Products”) created, conceived, or prepared
on the Company’s or its Subsidiaries and Affiliates’ premises or otherwise,
whether or not during normal business hours or on the Company’s premises, and
related to the Company’s business, shall perpetually and throughout the world be
the exclusive property of the Company and/or its Subsidiaries and Affiliates, as
shall all tangible media (including, but not limited to, papers, computer media,
and digital and cloud-based of all types and models) in which such Intellectual
Property Products shall be recorded or otherwise fixed. Upon termination of
Executive’s employment with the Company for any reason whatsoever, and at any
earlier time the Company so requests, Executive will immediately deliver to the
custody of the person designated by the CEO or General Counsel of the Company
all originals and copies of any documents and other property of the Company or
any of its Subsidiaries or Affiliates in Executive’s possession or under
Executive’s custody or control.
(g)    Works for hire. Executive agrees that all works of authorship created in
whole or in part by Executive during Executive’s engagement by the Company shall
be works made for hire of which the Company or its Subsidiaries and Affiliates
is the author and owner of copyright. To the extent that any competent
decision-making authority should ever determine that any work of authorship
created by Executive during Executive’s engagement by the Company is not a work
made for hire, Executive hereby assigns all right, title, and interest in the
copyright therein, in perpetuity and throughout the world, to the Company. To
the extent that this Agreement does not otherwise serve to grant or otherwise
vest in the Company or any of its Subsidiaries or Affiliates all rights in any
Intellectual Property Product created in whole or in part by Executive during
Executive’s engagement by the Company, Executive hereby assigns all right,
title, and interest therein, in perpetuity and throughout the world, to the
Company. Executive agrees to execute, immediately upon the Company’s reasonable
request and without any additional compensation, any further assignments,
applications, conveyances or other instruments, at any time after execution of
this Agreement, whether or not Executive remains employed by the Company at the
time such request is made, in order to permit the Company, its Subsidiaries and
Affiliates, and/or their respective successors and assigns to protect, perfect,
register, record, maintain, or enhance their rights in any Intellectual Property
Product; provided, that, the Company shall bear the cost of any such
assignments, applications, or consequences.
(h)    Non-Disparagement. Executive agrees that Executive will not defame,
denigrate, or publicly criticize the services, plans, methodologies, business,
integrity, veracity or personal or professional reputation of the Company or any
of its Subsidiaries or Affiliates or their respective officers, directors,
partners, executives, or agents in either a professional or personal manner at
any time during or following the Term of Employment.
(i)    Enforcement. If Executive commits a breach of any of the provisions of
this Section 10, the Company shall have the right and remedy to have the
provisions specifically enforced by any court having jurisdiction, it being
acknowledged and agreed by Executive that Executive

12





--------------------------------------------------------------------------------



possesses considerable Confidential Information and that the services being
rendered hereunder are of a special, unique, and extraordinary character and
that any such breach will cause irreparable injury to the Company and its
Subsidiaries and Affiliates and that money damages will not provide an adequate
remedy to the Company or its Subsidiaries or Affiliates. Such right and remedy
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company and its Subsidiaries and Affiliates, at law or in
equity. Accordingly, Executive consents to the issuance of a temporary and/or
preliminary injunction, in aid of arbitration, consistent with the terms of this
Agreement.
(j)    Modification/Blue Pencil. If, at any time, a reviewing court of
appropriate jurisdiction called upon to issue an injunction in accordance with
Section 10(i) finds any of the provisions of this Section 10 to be invalid or
unenforceable under any applicable law, by reason of being vague or unreasonable
as to area, duration, or scope of activity, this Agreement shall be considered
divisible and such court shall have authority to modify or blue pencil this
Agreement to cover only such area, duration, and scope as shall be determined to
be reasonable and enforceable by the court. Executive and the Company agree that
this Agreement, as so amended, shall be valid and binding as though any invalid
or unenforceable provision had not been included herein.
(k)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 10
AND HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS
EXECUTIVE CONSIDERED NECESSARY, AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S
CONTENTS AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.
11.    Assignability; Binding Nature. The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive or otherwise. This Agreement shall be
binding upon, and inure to the benefit of, the successors and assigns of the
Company, and the heirs, beneficiaries, executors, and administrators of
Executive, and shall be assignable by the Company only to any entity acquiring
substantially all of the assets of the Company, whether by merger,
consolidation, sale of assets or similar transactions (“Change in Control”). In
the event of such an assignment, Executive shall receive $1,000, subject to
applicable deductions and withholding taxes, in addition to Executive’s
compensation hereunder as additional consideration for such assignment.
12.    Representations. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor Executive’s performance in accordance with the terms
of this Agreement will breach any other obligations of Executive, including
under any other agreement to which Executive is a party, including, without
limitation, any agreement limiting the use or disclosure of any information
acquired by Executive prior to Executive’s employment by the Company. Executive
represents and warrants that Executive has not willfully or knowingly
misrepresented or withheld any material fact that the Company would reasonably
need to make an informed decision regarding an offer of employment to Executive.
In addition, Executive represents and warrants and acknowledges that the Company
has relied on such representations and warranties in employing Executive, and
that

13





--------------------------------------------------------------------------------



Executive has not entered into, and will not enter into, any agreement, either
oral or written, in conflict herewith.
13.    Litigation And Regulatory Cooperation. During the Term of Employment and
continuing thereafter upon termination of employment, Executive shall reasonably
cooperate with the Company and its Subsidiaries and Affiliates in the defense or
prosecution of any claims or actions now in existence or that may be brought or
threatened in the future against or on behalf of any of the Company, its
Subsidiaries, Affiliates, divisions, successors, and assigns, about which the
Company believes Executive may have relevant information. Executive’s
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company, its Subsidiaries,
Affiliates, successors and assigns at mutually convenient times. Executive also
shall cooperate fully with the Company in connection with any investigation or
review by any federal, state, or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company; provided, that, the Company will
reimburse Executive for Executive’s reasonable travel expenses incurred with
respect to such cooperation.
14.    Resolution of Disputes. Any dispute arising in connection with the
validity, interpretation, enforcement, or breach of this Agreement or arising
out of Executive’s employment or termination of employment with the Company;
under any statute, regulation, ordinance or the common law; or otherwise arising
between Executive, on the one hand, and the Company or any of its Subsidiaries
or Affiliates, on the other hand, the Parties, shall (except to the extent
otherwise provided in Section 10(i) with respect to certain requests for
injunctive relief) be submitted to binding arbitration before the American
Arbitration Association (“AAA”) for resolution. Such arbitration shall be
conducted in Las Vegas, Nevada, and the arbitrator will apply Nevada law,
including federal law as applied in Nevada courts. The arbitration shall be
conducted in accordance with the AAA’s Employment Arbitration Rules, as modified
by the terms set forth in this Agreement. The arbitration will be conducted by a
single arbitrator, who shall be an attorney who specializes in the field of
employment law and shall have prior experience arbitrating employment disputes.
The Company will pay the fees and costs of the Arbitrator and/or the AAA, except
that Executive will be responsible for paying the applicable filing fee not to
exceed the fee that Executive would otherwise pay to file a lawsuit asserting
the same claim in court. The arbitrator shall not have the authority to modify
the terms of this Agreement except to the extent that the Agreement violates any
governing statue, in which case the arbitrator may modify the Agreement solely
as necessary to not conflict with such statute. The Arbitrator shall have the
authority to award any remedy or relief that could a court of the State of
Nevada or federal court located in the State of Nevada could grant in conformity
with the applicable law on the basis of claims actually made in the arbitration.
The Arbitrator shall render an award and written opinion which shall set forth
the factual and legal basis for the award. The award of the arbitrator shall be
final and binding on the Parties, and judgment on the award may be confirmed and
entered in any state or federal court located in Clark County, Nevada. The
arbitration shall be conducted on a strictly confidential basis, and Executive
shall not disclose the existence of a claim, the nature of a claim, any
documents, exhibits, or information exchanged or presented in connection with
any such a claim, or the result of any arbitration (collectively, “Arbitration
Materials”), to any third party, with the sole exception of

14





--------------------------------------------------------------------------------



Executive’s legal counsel, who Executive shall ensure adheres to all
confidentiality terms in this Agreement. In the event of any court proceeding to
challenge or enforce an arbitrator’s award, the Parties hereby consent to the
exclusive jurisdiction of the state and federal courts in Nevada and agree to
venue in that jurisdiction. The Parties agree to take all steps necessary to
protect the confidentiality of the Arbitration Materials in connection with any
such proceeding, agree to file all Confidential Information (and documents
containing Confidential Information) under seal to the extent possible, and
agree to the entry of an appropriate protective order encompassing the
confidentiality terms of this Agreement. Each party agrees to pay its own costs
and fees in connection with any arbitration of a dispute arising under this
Agreement, and any court proceeding arising therefrom, regardless of outcome. To
the extent any dispute is found not to be subject to this arbitration provision,
both Executive and Company hereby waive their respective rights to trial by
jury.
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 14,
VOLUNTARILY AGREES TO ARBITRATE ALL DISPUTES, AND HAS HAD THE OPPORTUNITY TO
REVIEW THE PROVISIONS OF SECTION 14 WITH ANY ADVISORS AS EXECUTIVE CONSIDERED
NECESSARY. BY SIGNING BELOW, EXECUTIVE SIGNIFIES EXECUTIVE’S UNDERSTANDING AND
AGREEMENT TO SECTION 14.
15.    Notices. Any notice, consent, demand, request, or other communication
given to a Person in connection with this Agreement shall be in writing and
shall be deemed to have been given to such Person (a) when delivered personally
to such Person (with proof of such delivery) or (b) two days after being sent by
a nationally recognized overnight courier, to the address (if any) specified
below for such Person (or to such other address as such Person shall have
specified by providing ten (10) days advance notice in accordance with this
Section 14).
If to the Company:    Caesars Entertainment Operating Company, Inc.
One Caesars Palace Drive
Las Vegas, Nevada 89109
Phone: 702-407-6300
Attention: General Counsel


If to Executive:
To the address of Executive’s principal residence as it appears in the Company’s
records, with a copy to Executive (during the Term of Employment) at the
Company’s principal executive office.



If to a beneficiary,
heir or executor:
To the address most recently specified by Executive, beneficiary, or executor
through notice given in accordance with this Section



16.    Miscellaneous.
(a)    Entire Agreement. This Agreement, including its Exhibits A, B, and C
contains the entire understanding and agreement among the Parties concerning the
subject matter hereof and

15





--------------------------------------------------------------------------------



supersedes all prior agreements, understandings, discussions, negotiations, and
undertakings, whether written or oral, among them with respect thereto,
including, without limitation, the Prior Agreement.
(b)    Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that specifically identifies the
provision being amended and that is signed by Executive and the CEO or Company
General Counsel. No waiver by any Person of any breach of any condition or
provision contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.
(c)    Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
(d)    Beneficiaries/References. Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit under this Agreement in the
event of Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of Executive’s
incompetence, references in this Agreement to Executive shall be deemed, where
appropriate, to refer to Executive’s beneficiary, estate or other legal
representative.
(e)    Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of Executive’s employment under this Agreement.
(f)    Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement, including its Exhibit A and Exhibit B, any taxes
that are required to be withheld pursuant to any applicable law or regulation.
(g)    409A Provisions. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of such provision. Notwithstanding any
provision in this Agreement or elsewhere to the contrary, if Executive is a
“specified employee” within the meaning of Section 409A of the Code, any
payments or benefits due upon a termination of Executive’s employment under any
arrangement that constitutes a “deferral of compensation” within the meaning of
Section 409A of the Code and which do not otherwise qualify under the exemptions
under Treas. Regs. Section 1.409A-1 (including without limitation, the
short-term deferral exemption and the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six (6) months after Executive’s separation
from service (as defined in Section 409A of the Code and the regulations and
other published guidance thereunder) for any reason other than death, and (ii)
the date of Executive’s death. Notwithstanding anything in this Agreement or
elsewhere to the contrary, distributions upon termination of Executive’s
employment may only be made upon a “separation from service” as determined under
Section 409A of the Code and such date shall be the

16





--------------------------------------------------------------------------------



Termination Date for purposes of this Agreement. Each payment under this
Agreement or otherwise shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement or
otherwise if such designation would constitute a “deferral of compensation”
within the meaning of Section 409A of the Code. Any amounts or benefits
otherwise payable to Executive following a termination of employment that are
not so paid by reason of this Section 15(g) shall be paid or provided as soon as
practicable, and in any event within thirty (30) days, after the date that is
six (6) months after Executive’s separation from service (or, if earlier, from
the date of Executive’s death). All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code. To the extent that any reimbursements
pursuant to this Agreement or otherwise are taxable to Executive, any
reimbursement payment due to Executive shall be paid to Executive on or before
the last day of Executive’s taxable year following the taxable year in which the
related expense was incurred; provided, that, Executive has provided the Company
written documentation of such expenses in a timely fashion and such expenses
otherwise satisfy the Company’s expense reimbursement policies. Reimbursements
pursuant to this Agreement or otherwise are not subject to liquidation or
exchange for another benefit and the amount of such reimbursements that
Executive receives in one taxable year shall not affect the amount of such
reimbursements that Executive receives in any other taxable year.
Notwithstanding any of the foregoing to the contrary, the Company and its
officers, directors, employees, agents, and representatives make no guarantee
that the terms of this Agreement complies with, or is exempt from, the
provisions of Code Section 409A, and none of the foregoing shall have any
liability for the failure of the terms of this Agreement to comply with, or be
exempt from, the provisions of Code Section 409A.
(h)    Governing Law. This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms, and otherwise in accordance with
the laws of the State of Nevada applicable to contracts to be performed therein.
(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.
(j)    Construction. This Agreement shall not be construed against either Party,
and no consideration shall be given or presumption made on the basis of who
drafted the Agreement or any particular provision hereof or who supplied the
form of this Agreement.  In construing the Agreement, (i) examples shall not be
construed to limit, expressly or by implication, the matter they illustrate,
(ii) the connectives “and,” “or,” and “and/or” shall be construed either
disjunctively or conjunctively so as to construe a sentence or clause most
broadly and bring within its scope all subject matter that might otherwise be
construed to be outside of its scope; (iii) the word “includes” and its
derivatives means “includes, but is not limited to” and corresponding derivative
expressions, (iv) a defined term has its defined meaning throughout the
Agreement, whether it appears before or after the place where it is defined, and
(v) the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof.

17





--------------------------------------------------------------------------------



(k)    Third Party Beneficiaries. The parties agree that each of the Company’s
Affiliates and Subsidiaries are intended third party beneficiaries of this
Agreement and shall have the authority to enforce the provisions applicable to
them in accordance with the terms of hereof.
(l)    Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery, and performance of the
Agreement.
(m)    Confidentiality. Executive understands and acknowledges that this
Agreement is a confidential document as are all of its terms and conditions.
Executive shall maintain strictly the confidentiality of and shall not disclose
the Agreement and/or its terms to anyone other than Executive’s spouse,
attorney(s), and tax advisor(s), whom Executive shall ensure comply with these
confidentiality terms. Any disclosure other than those authorized herein, shall
constitute a breach of this Agreement.




[SIGNATURE PAGE FOLLOWS]





18





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


CAESARS ENTERTAINMENT OPERATING COMPANY




By: /s/ Mary Thomas            
Name: Mary Thomas
Title: Executive Vice President, Human Resources






Executive




/s/ John Payne                
John Payne
            








--------------------------------------------------------------------------------



EXHIBIT A




[Other Service]








--------------------------------------------------------------------------------



EXHIBIT B


SEPARATION AGREEMENT AND RELEASE


In consideration of and in accordance with the March 10 , 2014 Employment
Agreement by and between Executive and Caesars Entertainment Operating Company,
Inc., with offices at One Caesars Palace Drive, Las Vegas, Nevada 89109
(together with its successors and assigns, the “Company”) (“Employment
Agreement”), of which this Exhibit B is part, John Payne, (“Executive”) hereby
agrees as follows. All terms not defined in this Separation Agreement and
Release (“Separation Agreement”) shall have the same meanings as those set forth
in the Employment Agreement.
1.Consideration. Executive acknowledges and agrees that the payments and
benefits paid or granted to Executive under the Employment Agreement (the
“Consideration Amounts”), including but not limited to Sections 9 and 13,
thereof, represent good, valuable, and sufficient consideration for signing this
Separation Agreement, and exceed any amounts or interests to which Executive
otherwise would be entitled. Executive acknowledges and agrees that except as
specifically provided in this Separation Agreement, the Company shall have no
other obligations or liabilities, monetary or otherwise, to Executive following
the date hereof (the “Effective Date”) and that the payments and benefits
contemplated herein constitute a complete settlement, satisfaction, and waiver
of any and all claims Executive may have against the Company.
2.    Release of Claims.
(a)    Executive, for Executive, Executive’s spouse, and each of Executive’s
heirs, beneficiaries, representatives, agents, successors, and assigns
(collectively, “Executive Releasors”), irrevocably and unconditionally releases
and forever discharges the Company, each and all of its predecessors, parents,
Subsidiaries, Affiliates, divisions, successors, and assigns (collectively with
the Company, the “Company Entities”), and each and all of the Company Entities’
current and former officers, directors, employees, shareholders,
representatives, attorneys, agents, and assigns (collectively, with the Company
Entities, the “Company Releasees”), from any and all causes of action, claims,
actions, rights, judgments, obligations, damages, demands, accountings, or
liabilities of any kind or character, whether known or unknown, whether accrued
or contingent, that Executive has, had, or may have against them, or any of
them, by reason of, arising out of, connected with, touching upon, or concerning
Executive’s employment with the Company, Executive’s separation from the
Company, and Executive’s relationship with any or all of the Company Releasees,
and from any and all statutory claims, regulatory claims, claims under the
Employment Agreement, and any and all other claims or matters of whatever kind,
nature, or description, arising from the beginning of the world up through the
Separation Agreement Effective Date (as defined below) (collectively, the
“Released Claims”). Executive acknowledges that the Released Claims specifically
include, but are not limited to, any and all claims for fraud, breach of express
or implied contract, breach of the implied covenant of good faith and fair
dealing, interference with contractual rights, violation of public policy,
invasion of privacy, intentional or negligent infliction of emotional distress,
intentional or negligent misrepresentation, defamation, libel, slander, or
breach of privacy; claims for failure to pay wages, benefits, deferred
compensation, commissions, bonuses, vacation










--------------------------------------------------------------------------------



pay, expenses, severance pay, attorneys’ fees, or other compensation of any
sort; claims related to stock options, equity awards, or other grants, awards,
or warrants; claims related to any tangible or intangible property of Executive
that remains with the Company; claims for retaliation, harassment or
discrimination on the basis of race, color, sex, sexual orientation, national
origin, ancestry, religion, age, disability, medical condition, marital status,
gender identity, gender expression, or any other characteristic or criteria
protected by law; any claim under Title VII of the Civil Rights Act of 1964
(Title VII, as amended), 42 U.S.C. §§ 2000e, et seq., the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Family and Medical Leave Act (“FMLA”),
29 U.S.C. §§ 2601, et seq., the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§
201, et seq., the Equal Pay Act, 29 U.S.C. §206(a) and interpretive regulations,
the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq., the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”), the
Occupational Safety and Health Act (“OSHA”) or any other health and/or safety
laws, statutes, or regulations, the Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), 38 U.S.C. §§ 4301-4333, the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 301, et seq., the
Immigration Reform and Control Act of 1986, 8 U.S.C. §§ 1101, et seq., or the
Internal Revenue Code of 1986, as amended, the Worker Adjustment and Retraining
Notification Act; all claims arising under the Sarbanes-Oxley Act of 2002
(Public Law 107-204), including whistleblowing claims under 18 U.S.C. §§ 1513(e)
and 1514A; the Nevada Wage and Hour Laws, NEV. REV. STAT. § 608.005, et seq.,
the Nevada Fair Employment Practices Act. NEV. REV. STAT. § 613.310 et seq., and
any and all other foreign, federal, state, or local laws, common law, or case
law, including but not limited to all statutes, regulations, common law, and
other laws in place in Clark County, Nevada.
(b)    Executive acknowledges that there is a risk that after the execution of
this Separation Agreement, Executive will incur or suffer damage, loss, or
injury that is in some way caused by or connected with Executive’s employment
with the Company or its Subsidiaries or Affiliates or Executive’s separation
from the Company or its Subsidiaries or Affiliates, and any relationship with or
membership or investment in the Company Releasees, but that is unknown or
unanticipated at the time of execution of this Separation Agreement. Executive
specifically assumes that risk, and agrees that this Separation Agreement and
the Released Claims apply to all unknown or unanticipated, accrued or contingent
claims and all matters caused by or connected with Executive’s employment with
the Company or its Subsidiaries or Affiliates and/or Executive’s separation from
the Company or its Subsidiaries or Affiliates, as well as those claims currently
known or anticipated. Executive acknowledges and agrees that this Separation
Agreement constitutes a knowing and voluntary waiver of any and all rights and
claims Executive does or may have as of the Separation Agreement Effective Date.
Executive acknowledges that Executive has waived rights or claims pursuant to
this Separation Agreement in exchange for consideration, the value of which
exceeds payment or remuneration to which Executive otherwise would be entitled.
(c)    To the extent permitted by law, Executive agrees never to file a lawsuit
or other adversarial proceeding with any court or arbitrator against the Company
or any other Company Releasee asserting any Released Claims. Executive
represents and agrees that, prior to signing this Separation Agreement,
Executive has not filed or pursued any complaints, charges, or lawsuits of any
kind with any court, governmental or administrative agency, arbitrator, or other
forum against the Company or any of the other Company Releasees, asserting any
claims whatsoever. Executive

B-2





--------------------------------------------------------------------------------



understands and acknowledges that, in the event Executive files an
administrative charge or commences any proceeding with respect to any Released
Claim, or in the event another person or entity does so in whole or in part on
Executive’s behalf, Executive waives and is estopped from receiving any monetary
award or other legal or equitable relief in connection with any such proceeding.
(d)    Executive represents and warrants that Executive has not assigned,
transferred, or permitted the subrogation of any of Executive’s rights, claims,
and/or causes of action, including any claims referenced in this Separation
Agreement, or authorized any other person or entity to assert any such claim or
claims on Executive’s behalf, and Executive agrees to indemnify and hold
harmless the Company against any assignment, transfer, or subrogation of said
rights, claims, and/or causes of action
3.    Survival. The following Sections of the Employment Agreement shall remain
in full force and effect following the Termination Date: Section 5
(“Claw-Back”), Section 9 (“Compensation Upon Termination”), Section 10
(“Restrictive Covenants and Confidentiality”), Section 11 (“Assignability;
Binding Nature”), Section 13 (“Litigation And Regulatory Cooperation”), Section
14 (“Resolution of Disputes”), Section 15 (“Notices”), and Section 16
(“Miscellaneous”). Any disputes arising in connection with this Separation
Agreement or otherwise arising between any of Executive Releasors, on the one
hand, and any of the Company Releasees, on the other hand, shall be resolved in
accordance with Sections 10 and 14 of the Employment Agreement.
4.    Tax Liability. Executive expressly acknowledges that neither the Company
nor its attorneys have made any representations to Executive regarding the tax
consequences of the consideration provided to Executive pursuant to this
Separation Agreement and Section 9 of the Employment Agreement. It is the
intention of the parties to this Separation Agreement that no payments made
under this Separation Agreement and/or Section 9 of the Employment Agreement be
subject to the additional tax on deferred compensation imposed by Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), but Company does
not guarantee that any such payment complies with or is exempt from Code Section
409A. Each payment made under this Separation Agreement or Section 9 of the
Employment Agreement will be treated as a separate payment for purposes of Code
Section 409A and the right to a series of installment payments under this
Separation Agreement is to be treated as a right to a series of separate
payments.
5.    Knowing/Voluntary Waiver.
(a)Executive is entitled to consider the terms of this Separation Agreement for
twenty-one (21) days before signing it. If Executive fails to execute this
Separation Agreement within this twenty-one (21) day period, this Separation
Agreement will be null and void and of no force or effect. To execute this
Separation Agreement, Executive must sign and date the Separation Agreement
below, and return a signed copy hereof to Attn: Corporate Compensation, Caesars
Entertainment Operating Company, Inc., One Caesars Palace Drive, Las Vegas,
Nevada 89109, (phone):702-880-6829, compensationrequests@caesars.com, via
nationally recognized overnight carrier or email.

B-3





--------------------------------------------------------------------------------



(b)Executive may revoke this Separation Agreement within seven (7) days of
Executive’s signing it by delivering a written notice of such revocation to
Attn: Corporate Compensation, Caesars Entertainment Operating Company, Inc., One
Caesars Palace Drive, Las Vegas, Nevada 89109, (phone): 702-880-6829,
compensationrequests@caesars.com, via nationally recognized overnight carrier or
email. If Executive revokes this Separation Agreement within seven (7) days of
signing it, this Separation Agreement and the promises contained herein or in
Section 9 of the Employment Agreement automatically will be null and void. If
Executive signs this Separation Agreement and does not revoke this Separation
Agreement within seven (7) days of signing it, this Separation Agreement shall
become binding, effective, and irrevocable on the eighth (8th) day after the
Separation Agreement is executed by both parties (the “Separation Agreement
Effective Date”).
(c)Executive acknowledges that Executive (a) has carefully read this Separation
Agreement and the Employment Agreement; (b) is competent to manage Executive’s
own affairs; (c) fully understands the Separation Agreement’s and Employment
Agreement’s contents and legal effect, and understands that Executive is giving
up any legal claims Executive has against any of the Company Releasees,
including but not limited to any and all legal rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”) (29 U.S.C. § 626, as amended),
and all other federal, state, foreign, and local laws regarding age
discrimination, whether those claims are presently known or hereafter
discovered; (d) has been advised to consult with an attorney of Executive’s
choosing prior to signing this Separation Agreement, if Executive so desires;
and (e) has chosen to enter into this Separation Agreement freely, without
coercion, and based upon Executive’s own judgment, and that Executive has not
relied upon any promises made by any of the Company Releasees, other than the
promises explicitly contained in this Separation Agreement.
6.    Miscellaneous.
This Separation Agreement may be executed in counterparts, each of which shall
be deemed an original, and both of which together shall constitute one and the
same instrument. The section headings in this Separation Agreement are provided
for convenience only and shall not affect the construction or interpretation of
this Separation Agreement or the provisions hereof.
This Separation Agreement shall not in any way be construed as an admission that
the Company, Executive, or any other individual or entity has any liability to
or acted wrongfully in any way with respect to Executive, the Company, or any
other person.
This Separation Agreement shall not be construed against either Party, and no
consideration shall be given or presumption made on the basis of who drafted the
Separation Agreement or any particular provision hereof or who supplied the form
of this Separation Agreement. In construing the Separation Agreement, (i)
examples shall not be construed to limit, expressly or by implication, the
matter they illustrate, (ii) the connectives “and,” “or,” and “and/or” shall be
construed either disjunctively or conjunctively so as to construe a sentence or
clause most broadly and bring within its scope all subject matter that might
otherwise be construed to be outside of its scope; (iii) the word “includes” and
its derivatives means “includes, but is not limited to” and corresponding
derivative expressions, (iv) a defined term has its defined meaning throughout
the Separation Agreement, whether it appears before or after the place where it
is defined, and (v) the

B-4





--------------------------------------------------------------------------------



headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof.
The parties agree that each of the Company Releasees is an intended third party
beneficiary of this Separation Agreement and shall have the authority to enforce
the provisions applicable to it, her, or Executive in accordance with the terms
of hereof.
7.    Entire Agreement. Except as otherwise specifically provided herein, this
Separation Agreement constitutes the entire agreement of the Parties with
respect to the subject matter hereof, contains all the covenants, promises,
representations, warranties, and agreements between the Parties with respect to
Executive’s separation from the Company and all positions therewith; provided,
however, that nothing in this Agreement shall supersede the Sections in the
Employment Agreement identified in Paragraph 3 (“Survival”) of this Separation
Agreement. Any modification of this Separation Agreement will be effective only
if it is in writing and signed by Executive and the Chief Executive Officer or
General Counsel of the Company.




[SIGNATURE PAGE FOLLOWS]

B-5





--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties hereto have executed this General Release on
this ___ day of _______________.


                        
CAESARS ENTERTAINMENT OPERATING COMPANY






By:_________________________
Name: [NAME]
Title: [TITLE]




Executive:




____________________________
John Payne

















































 
 
 




--------------------------------------------------------------------------------









Exhibit C


•
Medical Insurance (including health, dental and vision)

•
Disability and Life and Accidental Death and Dismemberment Insurance

•
Accrued benefits under Savings and Retirement Plan

•
Directors & officers (“D&O”) insurance




 
 
 


